In an action to recover damages for slander, defendant appeals from (1) a judgment of the Supreme Court, Westchester County, dated May 23, 1967, in favor of plaintiff upon a jury verdict, and (2) a purported order of said court upon a motion heard on May 22, 1967, denying defendant’s motion to dismiss the complaint and set aside the verdict as being against the weight of evidence and as being excessive. Judgment reversed, on the" law and the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor from $7,500 to $2,500 and to the entry of an amended judgment accordingly, in which event the judgment,' as so reduced and modified, is affirmed, without costs. The sixth cause of action is herewith dismissed. Appeal from purported order dismissed, without costs; no such order was made. In our opinion, the verdict was excessive to the extent indicated. The sixth cause of action was not actionable; although the trial court dismissed it at the close of plaintiff’s case, it appears that it was submitted to the jury. We therefore direct that that cause is dismissed. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.